PER CURIAM.
We affirm the final judgment except for its provisions as to the dates from which interest is to accrue and principal payments are to be made under the note and mortgage held by appellant. As to such interest and principal, the obligation of the ap-pellees shall take effect from October 3, 1980. See McClure v. American National Bank of Pensacola, 67 Fla. 32, 64 So. 427 (1914).
Affirmed in part, reversed in part, and remanded for proceedings consistent herewith.
SCHOONOVER, A.C.J., and LEHAN and FRANK, JJ., concur.